Citation Nr: 0416993	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The veteran's schizophrenia was likely manifested to a 
compensable degree within a year of his military service.


CONCLUSION OF LAW

The veteran has schizophrenia that may be presumed to have 
been incurred in active military service.  38 U.S.C.A. §1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records (SMRs) give no 
indication that the veteran had any type of mental disorder 
while in the military.  In November 1972 he filed a claim for 
service connection for "a nervous condition."  In his 
claim, the veteran asserted that he had been admitted to a VA 
Hospital (now VA Medical Center (VAMC) at Tomah, Wisconsin in 
October 1972 for treatment of the condition.  A summary of 
the veteran's treatment at Tomah noted that the veteran was 
quite paranoid about other people and felt that everyone was 
against him.  The report indicated that the veteran had a 
personality disorder, emotionally unstable type.  Relying on 
that assessment, service connection for a personality 
disorder was denied by a rating decision dated in February 
1973, which determined that the veteran's condition was not a 
disability for which compensation could be paid.  38 C.F.R. 
§ 3.303.

Of record are the reports of at least 25 hospitalizations for 
a psychiatric disorder since his initial treatment at VAMC 
Tomah in October 1972.  The hospitalizations included nine 
more visits to VAMC Tomah, including one of almost 22 months 
duration, from February 1992 to December 1993; five 
admissions to VAMC Iron Mountain, Michigan; two admissions to 
VAMC Battle Creek, Michigan; one visit to VAMC Coatesville, 
Pennsylvania; and eight admissions to the Newberry Regional 
Mental Health Center in Newberry, Michigan.  The record 
contains anecdotal evidence that the veteran may also have 
been seen in other facilities.  A January 1976 treatment note 
shows a diagnosis of schizoid personality with anxiety.  The 
veteran's diagnosis of schizophrenia continues throughout the 
remainder of the record.  

Treatment records provided by the veteran from the Newberry 
Regional Mental Health Center show that the veteran had been 
diagnosed for several years with schizophrenia, paranoid 
type, chronic with acute exacerbation.  The veteran was 
afforded a VA psychiatric examination in March 2002 at the 
VAMC in Madison, Wisconsin, conducted by a team of three, 
including R.F., M.D., the center's senior staff psychiatrist.  

The VA examiners' report summarized the veteran's medical 
history as recorded in the veteran's claims file, including 
the many admissions for treatment of his psychotic symptoms 
after the initial admission at VAMC Tomah in 1972.  The 
examiners noted that the veteran claimed to have been 
hospitalized psychiatrically in 1971 at what is now known as 
Memorial Medical Center in Ashland, Wisconsin, shortly after 
leaving the service.  (Those records have been purged, and 
that information from the early 1970s is no longer 
available.)  After summarizing the veteran's medical history, 
Dr. R.F. noted that the initial diagnosis of personality 
disorder, emotionally unstable type, from VAMC Tomah in 
October 1973 was made partly because under the diagnostic 
system in use at that time, DSM-II; schizophrenia was not as 
clearly defined as it is today under DSM-IV.  

Dr. R.F. gave his opinion that the symptoms that the veteran 
displayed at the initial hospitalization were the prodromal 
symptoms of schizophrenia, the diagnosis of which was 
formally made in the mid-1970s.  The examiner noted that 
psychiatric literature states that the prodrome of 
schizophrenia may last from months to years, and can only be 
defined retrospectively by the ultimate diagnosis of 
schizophrenia.  Dr. R.F. concluded that it was his opinion to 
a reasonable degree of medical probability, based on the 
course of schizophrenia and the veteran's symptoms in the 
early 1970s, that his schizophrenia developed within one year 
of his discharge from the military.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service-connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2003) (a psychosis may be presumed to have been 
incurred in or aggravated by service if manifested to a 
compensable degree within a year of separation from service).  
If a reasonable doubt arises regarding such a determination, 
it will be resolved in the veteran's favor.  38 C.F.R. § 
3.102.

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for schizophrenia is warranted.  Simply put, even though 
there is no conclusive evidence that the veteran's 
schizophrenia was manifested to a compensable degree within 
one year of separation from service, the Board finds the VA 
physicians' conclusion that it was probable, together with 
their explanation in support of that conclusion, is 
persuasive.  Absolute certainty is not required.  38 C.F.R. § 
3.102.  The Board finds that the medical evidence showing 
that prodromal signs or symptoms may occur over a period of 
months or years, considered together with the examiners' best 
estimate as to the beginning of schizophrenia, warrants a 
grant of service connection.  To be compensably disabling, 
symptoms need be only mild or transient.  38 C.F.R. § 4.130 
(2003).  Given the examiners' conclusion and the veteran's 
history as reported in the available record, the Board finds 
that it is as likely as not that the veteran had 
schizophrenia that was at least mildly disabling within one 
year of his separation from active military service.  
Consequently, the Board finds that the evidence regarding a 
link between current disability and military service is in 
relative equipoise, and, with resolution of doubt in the 
veteran's favor, it may be concluded that it is as likely as 
not that the veteran has schizophrenia that is presumptively 
attributable to active military service.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for schizophrenia is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



